UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6996



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


MICHAEL ANTHONY EDWARDS, a/k/a Teddy Reid,
a/k/a Lanzel Reid,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-98-294-MU)


Submitted:    November 12, 2003           Decided:     December 17, 2003


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Edwards, Appellant Pro Se.    C. Nicks Williams,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Anthony Edwards filed an “application for certificate

of appealability of defendant’s sentencing guidelines level and

enhancement” in the district court, which the district court

docketed as a notice of appeal.     The district court, however, has

not issued any final orders in Edwards’s case since entry of the

judgment of conviction and sentence on December 18, 2000, which we

affirmed. See United States v. Edwards, No. 01-4030, 2002 WL 431859

(4th Cir. Mar. 20, 2002) (unpublished). In this court, Edwards has

filed a “motion for correction of sentence pursuant to 28 U.S.C.

§ 2255.”   We dismiss the motion because we lack jurisdiction to

consider it.

      A motion for correction of sentence pursuant to § 2255 must be

filed in “the court which imposed the sentence.”     28 U.S.C. § 2255

(2000). The statute further provides that “[a]n appeal may be taken

to the court of appeals from the order entered on the motion as

from a final judgment on application for a writ of habeas corpus.”

Id.   Edwards’s motion is not properly brought in this court.

      Accordingly,   we   dismiss   Edwards’s   motion   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED


                                    2